          
Case 5:19-cv-01647-RGK-KK Document 19-7 Filed 10/07/19 Page 1 of 4 Page ID #:1309




                    EXHIBIT 
 Case 5:19-cv-01647-RGK-KK Document 19-7 Filed 10/07/19 Page 2 of 4 Page ID #:1310



    International Paper Co. v. Affiliate FM Insurance Co; 2001 Jury Verdicts
                                   LEXIS 49427
                                                     974350
                                                November 02, 2001

Headline: Insurance Co.'s Failure to Pay Client Costs It $68m in Punitive Damages

Published Date: March 29, 2002

Topic: Insurance Bad Faith

Practice Area: Insurance Law

State: California

Court: Superior Court of City and County of San Francisco, San Francisco

Plaintiff Counsel
Thomas J. Nolan
Firm Name: Howrey, Simon, Arnold & White
Address: Los Angeles, CA
Plaintiff Name: (International Paper Co.)
Robert Shulman
Firm Name: Howrey, Simon, Arnold & White
Address: Washington, DC
Plaintiff Name: (International Paper Co.)
Joanne Caruso
Firm Name: Howrey, Simon, Arnold & White
Address: Los Angeles, CA
Plaintiff Name: (International Paper Co.)

Defendant Counsel
Douglas Skor
Firm Name: Larson & King
Address: Minneapolis, MN
Defendant Name: (Affiliate FM Insurance Co.)
Tina Traficante
Firm Name: Larson & King
Address: Minneapolis, MN
Defendant Name: (Affiliate FM Insurance Co.)
Fulton M. Smith III

                                                                                    EXHIBIT 7
                                               abirami gnanadesigan
                                                                                    PAGE 581
 Case 5:19-cv-01647-RGK-KK Document 19-7 Filed 10/07/19 Page 3 of 4 Page Page
                                                                         ID #:1311
                                                                              2 of 3
               International Paper Co. v. Affiliate FM Insurance Co; 2001 Jury Verdicts LEXIS 49427

Firm Name: Larson & King
Address: San Francisco, CA
Defendant Name: (Affiliate FM Insurance Co.)
Steven D. Meier
Firm Name: Larson & King
Address: San Francisco, CA
Defendant Name: (Affiliate FM Insurance Co.)
Lyle Sinel
Firm Name: Larson & King
Address: San Francisco, CA
Defendant Name: (Affiliate FM Insurance Co.)

Judge: Alex Salamando

Case Summary
A San Francisco jury awarded the plaintiffs in an insurance bad faith action $25.02 million, finding Wausau had
breached the insurance contract. Jurors also found that Wausau had acted with oppression, malice or fraud in
breaching its duty to defend Masonite in bad faith, thus triggering a punitive damages award.

The jury hit Wausau with $68 million in punitive damages, leaving the total award at $93.02 million.

The judgment has not been entered. Entry is pending a second phase of the trial, where Masonite is suing Wausau
and more than two dozen other insurance carriers for recovery of the money paid out to settle the underlying
products liability claims. That trial is not expected to begin until the fall of 2002.

In 1994, Masonite Corp., then a subsidary of International Paper Co., became embroiled in what would become a
nationwide class action against the company alleging product defects in Masonite's hardboard siding used in
houses and commercial buildings. The class of plaintiffs contended that the pressed wood product used on building
exteriors could not withstand moisture and rotted, buckled or crumbled long before any warranties expired. The
class action was certified in 1995 and in 1996 a Mobile, Ala., jury found the product defective. The following year,
before the damages phase could begin, the class action settled on a claims made basis, with Masonite promising
to pay for replacement costs and corrections. The total paid out was more than $300 million. Soon after the class
action was filed, said plaintiffs' attorney Thomas J. Nolan, Masonite and International Paper turned to its insurance
carriers to pay the costs of its defense of the litigation. Employers Insurance of Wausau, Masonite's primary
insurance carrier from 1979 through 1985, when a substantial amount of the siding was sold, did not respond to this
request, he said. So, in November 1995, Masonite and International Paper filed a declaratory judgment action
against Wausau seeking a ruling that the carrier was obligated under the insurance contract to provide a defense to
Masonite. Masonite amended that complaint in 1998, adding the claim that Wausau had acted in bad faith by
denying the coverage. Wausau contended that Masonite had not tendered the defense to the carrier, but just gave
notice of the lawsuit, said Nolan. The plaintiffs countered by asserting that sending a copy of the lawsuit to Wausau
was evidence of tendering. The carrier also contended it had no duty to defend damage to the siding only and that
the class actions plaintiffs were not alleging damage to other parts of the building. The plaintiffs disputed this claim,
Nolan said. "We pointed out that there were 17 references in the class action complaint that the product caused
damage to other structures." This damage included mold and deterioration of wood frames in the residences.

Plaintiff Expert(s)
James Marshall
Address: St. Petersburg, FL

                                                                                                                EXHIBIT 7
                                                abirami gnanadesigan
                                                                                                                PAGE 582
 Case 5:19-cv-01647-RGK-KK Document 19-7 Filed 10/07/19 Page 4 of 4 Page Page
                                                                         ID #:1312
                                                                              3 of 3
                   International Paper Co. v. Affiliate FM Insurance Co; 2001 Jury Verdicts LEXIS 49427

Specialty: Insurance Coverage
Affiliation: Thomas Nolan
Mike Brown
Address: Pasadena, CA
Specialty: Attorney Fees
Affiliation: Thomas Nolan

Defendant Expert(s)
Charles Silver
Address: Austin, TX
Specialty: Civil
Affiliation: Robert Shulman
Robert Lembke
Address: Penryn, CA
Specialty: Insurance
Affiliation: Robert Shulman

Award: $ 93,023,957

Award Details: On Nov. 2, 2001, a San Francisco jury awarded the plaintiffs $25.02 million, finding Wausau had
breached the insurance contract and acted in bad faith. The jury also found that Wausau had acted with
oppression, malice or fraud in breaching its duty to defend Masonite in bad faith, thus triggering a punitive
damages award. On Nov. 5, the jury hit Wausau with $68 million in punitive damages, leaving the total award at
$93.02 million.
International Paper $13,130,939.86 breach of contract$10,706,392.22 bad faith compensatory damages$1,186,625
interest$68,000,000 punitive damages on bad faith charge




www.verdictsearch.com/index.jsp


Copyright 2002 ALM Media Properties, LLC.
All Rights Reserved
Further duplication without permission is prohibited
VerdictSearch
California JVW



  End of Document




                                                                                                          EXHIBIT 7
                                                       abirami gnanadesigan
                                                                                                          PAGE 583
